                                                                      Case 2:15-cv-00196-APG-EJY Document 69 Filed 04/29/20 Page 1 of 12




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: jamie.combs@akerman.com
                                                             7   Attorneys for plaintiff Nationstar Mortgage LLC
                                                             8
                                                                                                     UNITED STATES DISTRICT COURT
                                                             9
                                                                                                          DISTRICT OF NEVADA
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   NATIONSTAR MORTGAGE LLC,                                 Case No.: 2:15-cv-00196-APG-EJY
                      LAS VEGAS, NEVADA 89134




                                                            12                         Plaintiff,
AKERMAN LLP




                                                                                                                          STIPULATED PROTECTIVE ORDER
                                                            13   v.
                                                            14   CLUB ALIANTE HOMEOWNERS
                                                                 ASSOCIATION; 7505 JAVA SPARROW
                                                            15   TRUST; NEVADA ASSOCIATION SERVICES,
                                                                 INC.,
                                                            16
                                                                                       Defendants.
                                                            17

                                                            18

                                                            19                Plaintiff Nationstar Mortgage LLC and defendants Club Aliante Homeowners Association and

                                                            20   7505 Java Sparrow Trust stipulate to the following protective order:

                                                            21                To expedite the flow of discovery, facilitate the prompt resolution of disputes over

                                                            22   confidentiality, adequately protect material claimed to be confidential, and ensure protection is

                                                            23   afforded only to material so designated, it is, pursuant to the Court's authority under Rule 26(c),

                                                            24   ORDERED this Protective Order shall govern the disclosure, handling and disposition of documents

                                                            25   in this litigation as follows:

                                                            26                1.    Application.

                                                            27                1.1   This Protective Order shall govern any document, information or other material that is

                                                            28   designated as containing "Confidential Information" as defined herein, and is produced in connection


                                                                                                                    1
                                                                 52653101;1
                                                                       Case 2:15-cv-00196-APG-EJY Document 69 Filed 04/29/20 Page 2 of 12




                                                             1   with this litigation by any person or entity (the "producing party"), whether in response to a discovery

                                                             2   request, subpoena or otherwise, to any other person or entity (the "receiving party") regardless of

                                                             3   whether the person or entity producing or receiving such information is a party to this litigation.

                                                             4                2.     Definitions.

                                                             5                2.1    Confidential Information. "Confidential Information" shall mean and include, without

                                                             6   limitation, any non-public information that concerns or relates to the following areas: confidential

                                                             7   proprietary information, trade secrets, practices and procedures, personal financial information,

                                                             8   commercial, financial, pricing, budgeting, and/or accounting information, information about existing
                                                             9   and potential customers, marketing studies, performance projections, business strategies, decisions
                                                            10   and/or negotiations, personnel compensation, evaluations and other employment information, and
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   confidential proprietary information about affiliates, parents, subsidiaries and third-parties with whom
                      LAS VEGAS, NEVADA 89134




                                                            12   the parties to this action have or have had business relationships.
AKERMAN LLP




                                                            13                2.2    Documents. As used herein, the term "documents" includes all writings, records, files,
                                                            14   drawings, graphs, charts, photographs, e-mails, video tapes, audio tapes, compact discs, electronic
                                                            15   messages, other data compilations from which information can be obtained and other tangible things
                                                            16   subject to production under the Federal Rules of Civil Procedure.
                                                            17   3.           Initial Designation.
                                                            18                3.1    Good Faith Claims. Claims of confidentiality will be made with respect to documents,

                                                            19   other tangible things and information that the asserting party has a good faith belief are within the

                                                            20   definition set forth in subparagraph 2.1 of this Protective Order. Objections to such claims made

                                                            21   pursuant to paragraph 5, below shall also be made only in good faith.

                                                            22                3.2    Produced Documents. A party producing documents that it believes constitute or

                                                            23   contain Confidential Information shall state that the material is being produced under this Protective

                                                            24   Order by describing the documents or materials to be treated as confidential in writing, by page or

                                                            25   bates number wherever possible and/or shall produce copies bearing a label that contains or includes

                                                            26   language substantially identical to the following:

                                                            27   ///

                                                            28   ///


                                                                                                                     2
                                                                 52653101;1
                                                                     Case 2:15-cv-00196-APG-EJY Document 69 Filed 04/29/20 Page 3 of 12




                                                             1                                                  CONFIDENTIAL

                                                             2                This label shall be affixed in a manner that does not obliterate or obscure the contents of the

                                                             3   copies. If any person or party makes copies of documents designated as containing Confidential

                                                             4   Information, the copying person or party shall mark each such copy as containing Confidential

                                                             5   Information in the same form as the Confidentiality notice on the original document.

                                                             6                A party producing documents that are stored on electronic, magnetic, optical or other non-

                                                             7   paper media, such as compact discs, DVD's, video tapes and audio tapes (collectively, "data storage

                                                             8   devices") shall designate the data storage device as containing Confidential Information, by affixing a
                                                             9   label or stamp to the data storage device in the manner described above at the time copies of such data
                                                            10   storage devices are produced. If the receiving party or other persons or entities to whom disclosure is
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   authorized pursuant to subparagraph 7.1 make a copy of any data storage device designated by the
                      LAS VEGAS, NEVADA 89134




                                                            12   producing party as containing Confidential Information, the receiving party or other authorized person
AKERMAN LLP




                                                            13   shall mark each such copy as containing Confidential Information in the same form as the
                                                            14   confidentiality notice on the original data storage device produced. If the receiving party or other
                                                            15   authorized person prints out or otherwise makes copies of the documents or information stored on such
                                                            16   data storage device, the receiving party or other authorized person shall mark each page so copied with
                                                            17   the label or stamp specified in subparagraph 3.2.
                                                            18                3.3    Interrogatory Answers. If a party answering an interrogatory or other discovery demand

                                                            19   believes that its answer contains Confidential Information, it shall state so in the interrogatory

                                                            20   response, and that portion of the response will be entitled to the protections of this order.

                                                            21                3.4    Inspection of Documents. In the event a party elects to produce files and records for

                                                            22   inspection and the requesting party elects to inspect them, no designation of Confidential Information

                                                            23   needs to be made in advance of the inspection. For purposes of such inspection, all material produced

                                                            24   shall be considered as Confidential Information. If the inspecting party selects specified documents to

                                                            25   be copied, the producing party shall designate Confidential Information in accordance with

                                                            26   subparagraph 3.2 at the time the copies are produced.

                                                            27                3.5    Deposition Transcripts. The party asserting confidentiality shall state on the record the

                                                            28   portions it deems confidential. The failure to designate testimony on the record as confidential shall be


                                                                                                                      3
                                                                 52653101;1
                                                                      Case 2:15-cv-00196-APG-EJY Document 69 Filed 04/29/20 Page 4 of 12




                                                             1   a waiver unless the designating party notifies all other parties and files a motion to designate the

                                                             2   testimony as confidential within 5 days of the notification.

                                                             3                3.6   Inadvertent Failure to Designate. Inadvertent failure to identify documents or things as

                                                             4   "Confidential" pursuant to this Protective Order shall not constitute a waiver of any otherwise valid

                                                             5   claim for protection, provided that the provisions of this paragraph are satisfied. If the designating

                                                             6   party discovers that information should have but was not designated "Confidential" or if the

                                                             7   designating party receives notice that would enable the designated party to learn that it has disclosed

                                                             8   such information, the designating party must immediately notify all other parties. in such event, within
                                                             9   thirty (30) days of notifying all other parties, the designating parties must also provide copies of the
                                                            10   "Confidential" information designated in accordance with this Protective Order. After receipt of such
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   re-designated information, the "Confidential" information shall be treated as required by this
                      LAS VEGAS, NEVADA 89134




                                                            12   Protective Order, and the receiving party(ies) shall promptly, and in no event more than fourteen (14)
AKERMAN LLP




                                                            13   calendar days from the receipt of the re-designated information, return to the designated party all
                                                            14   previously produced copies of the same unlegended documents or things. The designating party and
                                                            15   the parties may agree to alternative means. The receiving party(ies) shall receive no liability, under
                                                            16   this Protective Order or otherwise, for any disclosure of information contained in unlegended
                                                            17   documents or things occurring before the receiving party was placed on notice of the designating
                                                            18   party's claims of confidentiality.

                                                            19   4.           Designations by Another Party.

                                                            20                4.1   Notification of Designation. If a party other than the producing party believes that a

                                                            21   producing party has produced a document that contains or constitutes Confidential Information of the

                                                            22   non-producing party, the non-producing party may designate the document as Confidential

                                                            23   Information by so notifying all parties in writing within fourteen (14) days of service of the document.

                                                            24                4.2   Return of Documents, Non-disclosure. Whenever a party other than the producing party

                                                            25   designates a document produced by a producing party as Confidential Information in accordance with

                                                            26   subparagraph 4.1, each party receiving the document shall either add the Confidential Information

                                                            27   designation in accordance with subparagraph 3.2 or substitute a copy of the document bearing such

                                                            28   designation for each copy of the document produced by the producing party. Each party shall destroy


                                                                                                                     4
                                                                 52653101;1
                                                                      Case 2:15-cv-00196-APG-EJY Document 69 Filed 04/29/20 Page 5 of 12




                                                             1   all undesignated copies of the document or return those copies to the producing party, at the direction

                                                             2   of the producing party. No party shall disclose a produced document to any person, other than the

                                                             3   persons authorized to receive Confidential Information under subparagraph 7.1, until after the

                                                             4   expiration of the fourteen (14) day designation period specified in subparagraph 4.1. If during the

                                                             5   fourteen (14) day designation period a party discloses a produced document to a person authorized to

                                                             6   receive Confidential Information under subparagraph 7.1, and that document is subsequently

                                                             7   designated as Confidential Information in accordance with subparagraph 4.1, the disclosing party shall

                                                             8   cause all copies of the document to be destroyed or returned to the producing party, at the direction of
                                                             9   the producing party. The party may thereafter disclose a copy of the document that has been marked as
                                                            10   Confidential Information by the designating party, in accordance with subparagraphs 3.2 and 7.1.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   5.           Objections to Designations.       Any party objecting to a designation of Confidential
                      LAS VEGAS, NEVADA 89134




                                                            12   Information, including objections to portions of designations of multi-page documents, shall notify the
AKERMAN LLP




                                                            13   designating party and all other parties of the objection in writing forty-five (45) days before trial of the

                                                            14   matter. This notice must specifically identify each document that the objecting party in good faith

                                                            15   believes should not be designated as Confidential Information and provide a brief statement of the

                                                            16   grounds for such belief. In accordance with the Federal Rules of Civil Procedure governing discovery

                                                            17   disputes, the objecting and the designating parties thereafter shall confer within ten (10) days after the

                                                            18   date of such objection in an attempt to resolve their differences. If the parties are unable to resolve

                                                            19   their differences, the designating party shall have fourteen (14) days after the conference concludes to

                                                            20   file with the Court a motion to deem the information as Confidential Information. Where a party

                                                            21   authored, created, owns, or controls a document, information or other material that another party

                                                            22   designates as Confidential Information, the party that authored, created, owns, or controls the

                                                            23   Confidential Information may so inform the objecting party and thereafter shall also be considered a

                                                            24   designating party for purposes for this paragraph.

                                                            25                All documents, information and other materials initially designated as Confidential Information

                                                            26   shall be treated as such in accordance with this Protective Order unless and until the Court rules

                                                            27   otherwise, except for deposition transcripts and exhibits initially considered as containing Confidential

                                                            28   Information under subparagraph 3.5, which will lose their confidential status after fourteen (14) days


                                                                                                                      5
                                                                 52653101;1
                                                                      Case 2:15-cv-00196-APG-EJY Document 69 Filed 04/29/20 Page 6 of 12




                                                             1   unless so designated as Confidential Information. If the Court rules that a designation should be

                                                             2   maintained as to a particular document, the producing party shall, upon written request by a party,

                                                             3   provide that party a copy of that document without the designation described in subparagraph 3.2.

                                                             4                The objecting party shall bear the burden of proof to establish the information or document is

                                                             5   not entitled to the Confidential Information designation.

                                                             6                If a designating party elects not to make such a motion with respect to documents within

                                                             7   fourteen (14) days after the conference, information or other materials to which an objection has been

                                                             8   made, the Confidential Information designated shall be deemed withdrawn. The objecting party shall
                                                             9   have fourteen (14) days to respond to the objecting party's motion. If no response is filed by the
                                                            10   objecting party within fourteen (14) days, the objecting party shall be deemed to have consented to the
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   designating party's motion.
                      LAS VEGAS, NEVADA 89134




                                                            12   6.           Custody. All Confidential Information and any and all copies, extracts and summaries thereof,
AKERMAN LLP




                                                            13   including memoranda relating thereto, shall be retained by the receiving party in the custody of

                                                            14   counsel of record, or by persons to whom disclosure is authorized under subparagraph 7.1.

                                                            15   7.           Handling Prior to Trial.

                                                            16                7.1    Authorized Disclosures. Confidential Information shall be disclosed by the receiving

                                                            17   party only to the following persons:

                                                            18                a.     Counsel for the parties in this litigation, including their associates, clerks, paralegals,

                                                            19   and secretarial personnel;

                                                            20                b.     Qualified persons taking testimony in this litigation involving such Confidential

                                                            21   Information, and necessary stenographic, videotape and clerical personnel;

                                                            22                c.     Experts and their staff who are retained by counsel as expert witnesses for a party in

                                                            23   this litigation;

                                                            24                d.     Experts and their staff who are consulted by counsel for a party in this litigation;

                                                            25                e.     Parties to this litigation, limited to the named party and, if that party is a corporate

                                                            26   entity, a limited number of employees of the corporate entity and its insurers;

                                                            27                f.     Designated in-house counsel and a limited number of assistants, administrative or

                                                            28   otherwise;


                                                                                                                       6
                                                                 52653101;1
                                                                     Case 2:15-cv-00196-APG-EJY Document 69 Filed 04/29/20 Page 7 of 12




                                                             1                g.     Outside vendors employed by counsel for copying, scanning and general handling of

                                                             2   documents;

                                                             3                h.     Any person of whom testimony is taken regarding the Confidential Information, except

                                                             4   that such person may only be shown Confidential Information during his/her testimony, and may not

                                                             5   retain a copy of such Confidential Information; and

                                                             6                i.     This Court and this Court's staff, subject to the Court's processes for filing materials

                                                             7   under seal.

                                                             8                Such disclosures are authorized only to the extent necessary to investigate, prosecute, or defend
                                                             9   the litigation.
                                                            10                Confidential Information may not be disclosed to persons under subparagraphs (c) or (d) until
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   the receiving party has obtained a written acknowledgment from the person receiving Confidential
                      LAS VEGAS, NEVADA 89134




                                                            12   Information, in the form of the Declaration attached hereto as Exhibit A, that he or she has received a
AKERMAN LLP




                                                            13   copy of this Protective Order and has agreed to be bound by it. A party who discloses Confidential
                                                            14   Information in accordance with subparagraph 7.1 shall retain the written acknowledgment from each
                                                            15   person receiving Confidential Information, shall maintain a list of all persons to whom a receiving
                                                            16   party has disclosed Confidential Information and identify what documents have been disclosed, and
                                                            17   shall furnish the written acknowledgments and disclosure list to opposing counsel as follows: (i) for a
                                                            18   person under subparagraph (c), within thirty (30) days after the person signs the Declaration, and (ii)

                                                            19   for a person under subparagraph (d), within thirty (30) days after the matter is finally concluded.

                                                            20   Disclosure of Confidential Information to this Court including judicial staff, shall be made in

                                                            21   accordance with subparagraph 7.4 of this Protective Order.

                                                            22                7.2    Unauthorized Disclosures. All persons receiving Confidential Information under the

                                                            23   terms of this Protective Order are under the jurisdiction of the state courts and U.S. federal courts

                                                            24   located in Nevada for all matters arising from the improper disclosure or use of such information. If

                                                            25   Confidential Information is disclosed to any person other than in the manner authorized by this

                                                            26   Protective Order, the party or person responsible for the disclosure, and any other party or person who

                                                            27   is subject to this Protective Order and learns of such disclosure, shall immediately bring such

                                                            28   disclosure to the attention of the designating party. Without prejudice to other rights and remedies of


                                                                                                                       7
                                                                 52653101;1
                                                                      Case 2:15-cv-00196-APG-EJY Document 69 Filed 04/29/20 Page 8 of 12




                                                             1   the designating party, the responsible party or person shall make every effort to obtain and return the

                                                             2   Confidential Information and to prevent further disclosure on its own part or on the part of the person

                                                             3   who was the unauthorized recipient of such information.

                                                             4                7.3    Court Filings. In the event any Confidential Information must be filed with the Court

                                                             5   prior to trial, the proposed filing shall be accompanied by a motion to file the Confidential Information

                                                             6   under seal that complies with Local Rule 10-5(b) and proposed order, and the application and

                                                             7   proposed order shall be directed to the judge to whom the Confidential Information is directed. This

                                                             8   provision is applicable to briefs, memoranda, and other filings which quote, summarize, or describe
                                                             9   Confidential Information.
                                                            10   8.           Care in Storage. Any person in possession of Confidential Information produced by another
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   party shall exercise reasonable and appropriate care with regard to the storage, custody, copying, and
                      LAS VEGAS, NEVADA 89134




                                                            12   use of such information to ensure that the confidential and sensitive nature of same is maintained.
AKERMAN LLP




                                                            13   9.           Handling During Trial. Confidential Information that is subject to this Order may be marked

                                                            14   and used as trial exhibits by either party, subject to terms and conditions as imposed by the Court upon

                                                            15   application by any party.

                                                            16   10.          No Implied Waivers. This Protective Order shall not be interpreted as a waiver of the right to

                                                            17   object, under applicable law, to the furnishing of information in response to discovery requests or to

                                                            18   object to a requested inspection of documents or facilities. Parties producing Confidential Information

                                                            19   in this litigation are doing so only pursuant to the terms of this Protective Order. The taking of any

                                                            20   action in accordance with the provisions of this Protective Order shall not be interpreted as a waiver of

                                                            21   any claim or position or defense in this action, or any other actions.

                                                            22   11.          No Admission.     The designation of any item as Confidential Information shall not be

                                                            23   construed as an admission that such material, or any testimony concerning such material, would be

                                                            24   admissible in evidence in this litigation or in any other proceeding.

                                                            25   12.          Inadvertent Disclosure. Nothing in this Protective Order abridges applicable law concerning

                                                            26   inadvertent disclosure of a document that the Disclosing Party believes contains attorney-client

                                                            27   communications, attorney work product or otherwise privileged information. If a party inadvertently

                                                            28   discloses documents or information subject to a claim of privilege or work product protection under


                                                                                                                     8
                                                                 52653101;1
                                                                       Case 2:15-cv-00196-APG-EJY Document 69 Filed 04/29/20 Page 9 of 12




                                                             1   applicable law. Upon discovery by the Receiving Party, or receipt of written notice from the

                                                             2   Disclosing Party identifying privileged or protected Documents that were inadvertently produced, the

                                                             3   receiving party shall within seven (7) business days either: (a) return or certify the destruction of all

                                                             4   such documents, all copies, and any work product or portions of any work-product containing or

                                                             5   reflecting the contents of the subject materials, or (b) after attempting to resolve any dispute with

                                                             6   opposing counsel informally, file a motion to challenge the assertion of privilege and tender the

                                                             7   subject documents for in camera review with the motion. The moving party shall do nothing to

                                                             8   compromise the privilege claim until the Court rules on said motion and the opportunity for appellate
                                                             9   review is exhausted or the issue is otherwise resolved.
                                                            10   13.          Parties' Own Documents. This Protective Order shall in no way restrict the parties in their
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   use of their own documents and information, and nothing in this Protective Order shall preclude any
                      LAS VEGAS, NEVADA 89134




                                                            12   party from voluntarily disclosing its own documents or information to any party or nonparty.
AKERMAN LLP




                                                            13   14.          Motion by Third Party to Compel Production of Confidential Information. If any third

                                                            14   party subpoenas Confidential Information from a party to this action or moves to compel a party to this

                                                            15   action to produce any such information, such party shall immediately notify the parties who originally

                                                            16   produced and/or designated such information that a subpoena has been served or a motion has been

                                                            17   made in order to allow the parties who originally produced and/or designated such information the

                                                            18   opportunity to seek a protective order or oppose the motion or application. If, within thirty (30) days

                                                            19   after receiving notice of a subpoena seeking Confidential Information from a receiving party, the party

                                                            20   who originally produced and/or designated such information fails to move for a protective order, the

                                                            21   party subject to the subpoena may produce said information. In addition, if a party is ordered to

                                                            22   produce Confidential Information covered by this Protective Order, then notice and, if available, a

                                                            23   copy of the order compelling disclosure shall immediately be given the parties who originally

                                                            24   produced and/or designated such information. Nothing in this Protective Order shall be construed as

                                                            25   requiring the party who is ordered to produce such Confidential Information to challenge or appeal any

                                                            26   order requiring the production of such information or to subject himself/herself to any penalty for non-

                                                            27   compliance with any legal process or seek any relief from the Court.

                                                            28   ///


                                                                                                                    9
                                                                 52653101;1
                                                                   Case 2:15-cv-00196-APG-EJY Document 69 Filed 04/29/20 Page 10 of 12




                                                             1   15.          No Effect on Other Rights. This Protective Order shall in no way abrogate or diminish any

                                                             2   pre-existing contractual, statutory, or other legal obligations or rights of any party with respect to

                                                             3   Confidential Information.

                                                             4   16.          Modification. In the event any party hereto seeks a Court order to modify the terms of this

                                                             5   Protective Order or seeks a protective order which incorporates the terms and conditions of this

                                                             6   Protective Order said party shall make such request by written stipulation or noticed motion to all

                                                             7   parties that must be served and filed in accordance with local court rules.

                                                             8   17.          Handling Upon Conclusion of Litigation.        All parties, counsel, and person to whom
                                                             9   disclosure was made agree to return all Confidential Information to the designating party within thirty

                                                            10   (30) days of the conclusion of litigation between the parties, including final appellate action or the
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   expiration of time to appeal or seek further review. In addition, counsel shall certify in writing that all
                      LAS VEGAS, NEVADA 89134




                                                            12   such Confidential Information have been returned. Counsel for each party also shall contact each
AKERMAN LLP




                                                            13   person to whom that party has provided a copy of any Confidential Information and request the

                                                            14   documents be returned. In lieu of returning Confidential Information, the person or party in possession

                                                            15   of such information may elect to destroy it. If the person or party in possession of Confidential

                                                            16   Information elects to destroy it rather than return it, that person or party must notify the designating

                                                            17   party in writing of the destruction of the information within ninety (90) days of the conclusion of

                                                            18   litigation between the parties, including final appellate action or the expiration of time to appeal or

                                                            19   seek further review.

                                                            20   ///

                                                            21   ///

                                                            22   ///

                                                            23   ///

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///


                                                                                                                    10
                                                                 52653101;1
                                                                   Case 2:15-cv-00196-APG-EJY Document 69 Filed 04/29/20 Page 11 of 12




                                                             1   18.          Survival of the Terms of this Protective Order. Even after the termination of this litigation,

                                                             2   the confidentiality obligations imposed by this Protective Order shall remain in effect until a

                                                             3   Designating Party otherwise in writing or a court order otherwise directs.

                                                             4                DATED: April 29, 2020

                                                             5
                                                                 AKERMAN LLP                                              LEACH KERN GRUCHOW ANDERSON SONG
                                                             6

                                                             7
                                                                  /s/ Jamie K. Combs                                       /s/ Ryan D. Hastings
                                                             8   ARIEL E. STERN, ESQ.                                     SEAN L. ANDERSON, ESQ.
                                                                 Nevada Bar No. 8276                                      Nevada Bar No. 7259
                                                             9   JAMIE K. COMBS, ESQ.                                     RYAN D. HASTINGS, ESQ.
                                                                 Nevada Bar No. 13088
                                                                 1635 Village Center Circle, Suite 200                    Nevada Bar No. 12394
                                                            10
                                                                 Las Vegas, Nevada 89134                                  2525 Box Canyon Drive
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                                          Las Vegas, Nevada 89128
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 Attorneys for plaintiff Nationstar Mortgage
                      LAS VEGAS, NEVADA 89134




                                                            12   LLC                                         Attorneys for defendant                    Club    Aliante
AKERMAN LLP




                                                                                                             Homeowners' Association
                                                            13
                                                                 AYON LAW, PLLC
                                                            14

                                                            15
                                                                  /s/ Steven H. Burke
                                                            16   LUIS A. AYON, ESQ.
                                                                 Nevada Bar No. 9751
                                                            17   STEVEN H. BURKE, ESQ.
                                                            18   Nevada Bar No. 14037
                                                                 8716 Spanish Ridge Avenue, Suite 115
                                                            19   Las Vegas, Nevada 89148

                                                            20   Attorneys for defendant 7505 Java Sparrow
                                                                 Trust
                                                            21

                                                            22                                                      ORDER
                                                            23                IT IS SO ORDERED.
                                                            24
                                                                                                                  ______________________________________
                                                            25                                                    UNITED STATES MAGISTRATE JUDGE
                                                                                                                  Case No.: 2:15-cv-00196-APG-EJY
                                                            26

                                                            27                                                             April 29, 2020
                                                                                                                  DATED:_______________________________
                                                            28


                                                                                                                     11
                                                                 52653101;1
                                                                   Case 2:15-cv-00196-APG-EJY Document 69 Filed 04/29/20 Page 12 of 12




                                                             1                                                       EXHIBIT A

                                                             2                          ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

                                                             3                I, ______________________, and read in its entirety and understand the Protective Order

                                                             4   issued by the United States District Court, for the District of Nevada, on ________________, 2020, in

                                                             5   the case of Nationstar Mortgage LLC v. Club Aliante Homeowners Association, Case No.: 2:15-cv-

                                                             6   00196-APG-EJY. I agree to comply with and be bound by all terms of this Protective Order and I

                                                             7   understand and acknowledge that failure to so comply could expose me to sanctions and punishment

                                                             8   in the nature of contempt. I solemnly promise that I will not disclose in any manner any information
                                                             9   or item that is subject to this Protective Order to any person or entity except in strict compliance with
                                                            10   this Protective Order. Further, I solemnly promise that I will not offer to sell, advertise or publicize
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   that I have obtained any protected material subject to this Protective Order.
                      LAS VEGAS, NEVADA 89134




                                                            12                At the conclusion of this matter, I will return all protected materials which came into my
AKERMAN LLP




                                                            13   possession or control to counsel for the party from whom I received the protected material, or I will
                                                            14   destroy those materials.           I understand that any confidential information contained within any
                                                            15   summaries of protected material shall remain protected pursuant to the terms of this Order.
                                                            16                I further agree to submit to the jurisdiction of the United States District Court, for the District
                                                            17   of Nevada for the purpose of enforcing the terms of this Protective Order, even if such enforcement
                                                            18   proceedings occur after termination of this action.

                                                            19                I certify under penalty of perjury that the foregoing is true and correct.

                                                            20                Date: ____________________________

                                                            21                City and State where signed: ________________________________

                                                            22                Printed Name: ___________________________________________

                                                            23                Address: ________________________________________________

                                                            24                Signature: _______________________________________________

                                                            25

                                                            26

                                                            27

                                                            28


                                                                                                                        12
                                                                 52653101;1
